Citation Nr: 0010411	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-19 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 6, 
1992, for the grant of service connection and a compensable 
evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

The Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) granted service connection and assigned 
a noncompensable disability rating for tinnitus (combined 
with his service-connected bilateral high frequency hearing 
loss) in an April 1992 rating decision.  The veteran filed a 
timely notice of disagreement (NOD), and was issued a 
statement of the case (SOC) in June 1992.  The veteran 
presented testimony at a personal hearing held by the Hearing 
Officer (HO) at the local VARO in July 1992.  The HO 
confirmed and continued the denial of the benefit sought in 
an August 1992 decision and supplemental statement of the 
case (SSOC).

The Board of Veterans' Appeals (Board), in pertinent part, 
granted entitlement to a separate rating of 10 percent for 
tinnitus in a March 1993 decision.

By rating decision issued in April 1993, the Montgomery VARO 
implemented the separate 10 percent rating for tinnitus from 
January 6, 1992.  The veteran expressed dissatisfaction with 
the effective date assigned, and the claim has been developed 
for appellate review.


FINDINGS OF FACT

1.  The veteran was discharged from active service in January 
1972.

2.  The initial claim for service connection for tinnitus was 
filed on January 6, 1992.


CONCLUSION OF LAW

An effective date earlier than January 6, 1992, for grant of 
service connection and a compensable evaluation for tinnitus 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable VA law and regulation, the effective 
date of an evaluation and award of compensation based on an 
original claim is the day following separation from active 
service or date entitlement arose, whichever is later, if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 
38 C.F.R. § 3.400 (1999).  

In the instant case, the veteran filed a formal claim for 
service connection for tinnitus on January 6, 1992.  By 
rating decision issued in April 1992, the RO granted service 
connection for tinnitus, but did not assign a separate 
disability evaluation.  It was determined that this 
disability essentially was part and parcel of his already 
service-connected bilateral hearing loss disability.  The 
veteran timely initiated and completed an appeal.  By 
decision issued in March 1993, the Board granted entitlement 
to a separate 10 percent disability rating for tinnitus.  By 
rating decision issued in April 1993, the RO implemented the 
separate 10 percent rating for tinnitus from January 6, 1992.

The veteran contends, in essence, that he is entitled to an 
effective date earlier than 
January 6, 1992, for the grant of service connection and 
assignment of a separate 10 percent evaluation for tinnitus 
insofar as he has manifested this chronic disability in 
conjunction with bilateral hearing loss since military 
service.  Additionally, he claims that he specifically 
informed his February 1972 VA general medical examiner that 
he had ringing in his ears.  Therefore, he believes that he 
is entitled to the benefit sought.

The Board has reviewed the overall record including the 
veteran's service medical records.  Although the veteran's 
enlistment examination is not of record, his available in-
service treatment records show no complaints of ringing of 
the ears.  While his January 1992 separation examination 
report clearly shows that he 

manifested bilateral hearing loss, he had a normal clinical 
evaluation of the ears-general and drums.  He was discharged 
from military service on January 11, 1972.

In late-January 1972, the veteran filed a VA Form 21-526e, 
Veteran's Application Compensation or Pension at Separation 
from Service, wherein he sought benefits for a "hearing 
problem."

The RO thereafter scheduled the veteran for VA general 
medical, audiology and otolaryngological (ENT) examinations.  
On general medical examination in February 1972, the veteran 
presented with complains of loss of hearing.  Findings 
referable to the ears did not mention the presence of 
tinnitus.  The examiner specifically noted that the veteran 
was scheduled for ENT and audiology examinations, and that 
these evaluations should be referenced.

A March 10, 1972 VA Form 3230, Routing Slip, indicates that 
the Adjudication Officer at the Montgomery VARO contacted the 
local VA Medical Center, and requested that they cancel the 
veteran's ENT and audiological examinations.

On March 13, 1972, the RO granted service connection for 
bilateral high frequency hearing loss and assigned a 
noncompensable disability evaluation from January 12, 1972 
(the day following discharge from military service).  The 
veteran was informed of this determination, as well as of his 
procedural and appellate rights, by VA letter dated March 24, 
1972.  He did not initiate an appeal.

Treatment records developed by the service department, on a 
retiree basis, from February through July 1989 included 
audiometric findings.  However, there was no mention of the 
presence of tinnitus.

The veteran was also afforded VA audiological examination in 
August 1989, which revealed a finding of severe to profound 
high frequency sensorineural-type hearing loss, bilaterally.  
There was again no mention of the presence of tinnitus.

On January 6, 1992, the veteran submitted a copy of a July 
1991 statement from a private audiologist.  The statement 
notes that the veteran reported that his hearing loss is 
accompanied by constant tinnitus, bilaterally.

The veteran's March 1992 VA ENT examination report also notes 
his complaints of bilateral tinnitus.

In view of the procedural history of this case and in 
accordance with the above-mentioned law, it is found that the 
initial claim of service connection for tinnitus was not 
received prior to January 6, 1992.  

The Board is cognizant of the veteran's contention that he 
has manifested recurrent tinnitus since military service, and 
that he specifically told the examiner during his 1972 VA 
examination that he had ringing of the ears.  It is noted, 
however, that at the time that the veteran filed his claim, 
he did not mention tinnitus or ringing of his ears.  Rather, 
he sought service connection for a "hearing problem," which 
his service medical records indicated was a bilateral hearing 
loss disability.  There were no complaints whatsoever of 
tinnitus during military service.  Moreover, his 1972 VA 
general medical examination report also does not mention the 
presence of tinnitus.  While it is noted that the general 
medical examiner commented that the veteran was scheduled for 
ENT and audiology examinations, and that these evaluations 
should be referenced, the specialty examinations never took 
place.  The record does not support his claim that he told 
the examiner that his ears were ringing and it is pertinent 
to note that the examiner, even if he was told and did not 
record it, did not include a diagnosis of tinnitus.  
Therefore, the Board finds that a claim for tinnitus could 
not have been reasonably inferred from the record at the time 
of the RO's 1972 rating decision.

Furthermore, there is no evidence on file that can be 
construed as a claim for tinnitus prior to January 6, 1992.  
Indeed, the veteran did not mention the presence of tinnitus 
on clinical evaluation by the service department or on VA 
examination in 1989.  Although a July 1991 private 
audiologist's statement has been associated with the claims 
folder, the veteran submitted this report at the same time 
that he submitted his formal claim for consideration of 
tinnitus (January 6, 1992).

The veteran also refers to a series of errors that he argues 
were made during his claim for benefits.  Pertinent law is to 
the effect that once a claim has been denied by the RO and 
the decision thereon is not timely appealed, the claim may 
only be reopened based upon new and material evidence or if 
there was clear and unmistakable error (CUE) in the decision 
which denied the claim.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.105(a), 3.156 (1999).

CUE may be demonstrated where (1) there is an error in a 
prior adjudication through the application of facts or law, 
which were incorrect at the time of their application, and 
(2) that error caused an inaccurate result.  Allin v. Brown, 
6 Vet. App. 207, 210 (1994).  An assessment of CUE must be 
made against the law as it existed when the determination 
alleged to be erroneous was made.  Russell v. Principi, 3 
Vet. App. 310, 314 (1992).  CUE is an administrative failure 
to apply the correct statutory or regulatory provisions to 
the correct and relevant facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370 (1991).

The Court has held that, under the heightened pleading 
requirements set forth in Fugo v. Brown, 6 Vet. App. 40 
(1993), an alleged CUE must be the "kind of error . . that if 
true, would be CUE on its face."  A claimant must do more 
than cite a "laundry list" of laws and regulations and the 
doctrines they express.  A mere disagreement with how the RO 
evaluated the facts before it does not constitute an 
allegation which is adequate to raise a CUE claim.  Luallen 
v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 
242 (1994).

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, then the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

In the instant case, the alleged errors claimed by the 
veteran refer to failure of the duty to assist on the part of 
VA.  He notes that he was treated like "a second class 
citizen" in 1972, and that VA examiner who saw him at that 
time failed to adequately describe his condition, and that 
the rating specialist should have noted that the examination 
report was inadequate and ordered another evaluation.  
However, a deficiency in VA's duty to assist cannot form a 
basis for a claim of clear and unmistakable error because 
such a breach creates only an incomplete, rather than an 
incorrect, record.  The veteran's contentions do not amount 
to the possibility of reversible error and a claim for such 
is not established.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

In view of the foregoing, a basis for granting service 
connection and assigning an effective date earlier than 
January 6, 1992, for a compensable evaluation for tinnitus is 
not shown.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


ORDER

An effective date earlier than January 6, 1992, for the grant 
of service connection and a compensable evaluation for 
tinnitus is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


